Citation Nr: 9903617	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-29 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to educational assistance under the 
provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1943 to December 1945 
and from April 1947 to February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
cause of the veteran's death and service.  

2.  At the time of his death, the veteran was not service-
connected for a permanent total service-connected disability.



CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 

2.  The required criteria for eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met.  38 C.F.R. § 3.807 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the certificate of the veteran's death discloses 
that he died in November 1996 at the age of 71.  The 
immediate cause of death was listed as non- small cell lung 
cancer.  Other significant conditions contributing to the 
cause of death but not related to death were smoking, 
diabetes mellitus, and chronic obstructive pulmonary disease.  
An autopsy was not performed.  

At the time of the veteran's death, service connection had 
not been established for any disease or disability.

The veteran's service medical records reveal no complaints or 
other findings referable to any of the aforementioned 
disabilities.  The veteran's December 1964 separation 
examination noted normal lungs.  Additionally, the veteran's 
urinalysis was negative for blood sugar.  

The following medical evidence pertains to treatment provided 
at a VA facility from February 1982 to October 1996:  

Medical records dated in 1982 show diagnoses and treatment 
for esophageal stricture, gastroesophageal reflux, and 
chronic obstructive pulmonary disease.  Medical records dated 
from 1983 to 1987 show continued treatment for 
gastroesophageal complaints as well as dyspnea on exertion.  
The veteran was requested to decrease smoking and lose 
weight.  

In December 1990, the veteran was diagnosed with non-insulin 
dependent diabetes mellitus.  Medical records dated from 
February 1991 to June 1995 show treatment for diabetes. 

In January 1996, the veteran was diagnosed with non- small 
cell lung cancer.  The medical evidence shows that the 
cancerous lesions metastasized through the lungs to the 
liver.  In September 1996, the veteran refused additional 
chemotherapy and radiation therapy and hospice care was 
arranged.  The veteran was diagnosed with advanced lung 
cancer in October 1996.

Prior to his death in November 1996, the veteran was seen in 
the VA emergency department, secondary to severe shortness of 
breath.  It was noted that the veteran had a history of non-
small lung cancer, type II diabetes, and chronic obstructive 
pulmonary disease.  Additionally, the veteran was reportedly 
a 70 year pack a day cigarette smoker.

Pertinent Law and Regulations

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  If the appellant fails to submit 
evidence of a well-grounded claim, VA has no duty to assist 
her with the development of her claim.  Epps v. Gober, at 
1469.  A well-grounded claim is a plausible claim, meaning a 
claim that appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation that 
the cause of death is service-connected is not sufficient; 
the appellant must submit evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. 
§ 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for the claim for service connection for the cause 
of the veteran's death to be well grounded, in addition to 
medical evidence of a current disability (the current 
disability being the condition that caused the veteran to 
die), there must be medical or lay evidence of the incurrence 
of a disease or injury in service and medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Carbino v. Gober, 10 Vet. App. 507 
(1997); see Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the claim for service connection is based on the 
relationship of one disorder to another, competent medical 
evidence showing that such a relationship exists must be 
submitted in order to make the claim well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1998).


Analysis

Cause of Death

The appellant has asserted that the veteran's death was the 
result of his military service.  She has asserted no specific 
contentions; other than to point out that the veteran 
underwent esophageal surgery in 1982.  She did not report how 
such surgery could provide a basis for granting service 
connection for the cause of death.  Her representative has 
suggested that the history of heartburn and regurgitation of 
food, experienced by the veteran during service, contributed 
to his death.  Neither the appellant nor her representative 
have offered medical evidence in support of this theory.  The 
evidence shows that cause of death was non small lung cancer.  
Esophagitis or symptoms thereof have not been reported as 
contributing to the cause of the veteran's death. 

The only evidence tending to show a connection between the 
veteran's service and his death consists of the appellant's 
assertion that such a connection exists and statements by her 
representative suggesting that the cause of death might, in 
some way, be related to symptoms noted in service.  However, 
as lay persons, they are not competent to provide an opinion 
as to medical diagnosis or causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  There is no competent evidence that the 
veteran's death was in any way related to service.  Because 
of the lack of competent evidence a nexus between the cause 
of the veteran's death and service, the claim for service 
connection for the cause of the veteran's death is not well 
grounded and is, thus, denied.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In light of the foregoing, the Board finds that the appellant 
has not submitted a well-grounded claim of entitlement to 
service connection for the cause of the veteran's death.  38 
U.S.C.A. § 5107.


Educational Assistance Under 38 U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability. 38 C.F.R. § 3.807(a).

In this case, the veteran was not service-connected for a 
permanent total service- connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35; 38 C.F.R. § 3.807.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law. Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted"). Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis).  Accordingly, the 
appellant's claim for Chapter 35 benefits must be denied on 
the basis of lack of entitlement under the law.


ORDER

Service connection for the cause of death is denied.  

Entitlement to dependents' educational assistance under 
38 U.S.C.A. § Chapter 35, is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 6 -
